UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1090


In re: MORRIS EDWARD BRIDGERS, a/k/a Muzak,

                    Petitioner.



               On Petition for Writ of Mandamus. (5:13-cr-00183-BO-3)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Morris Edward Bridgers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Morris Edward Bridgers petitions for a writ of mandamus seeking an order directing

the district court to enforce specific performance of his plea agreement. We conclude that

Bridgers is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.     Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re

Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought. Murphy-Brown,
907 F.3d at 795.

       Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007). The relief sought by Bridgers is not available by way

of mandamus. Accordingly, we deny the petition for writ of mandamus. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                               2